Goldsborough, J.,
delivered the opinion of this Court:
The object of the bill filed in this case by the appellant, is to enforce the specific performance of a parol contract alleged to have been made with Richard Crandall some time in October 1846. The parol contract is set out in complainant’s bill. In addition thereto be alleges, that immediately after the contract, be took possession of the real estate embraced in the contract and continued in possession until the filing of his bill, except one year, when he rented it to a tenant. That he made valuable and permanent improvements on the. land during his occupancy, *500and has paid part of the purchase money. Bichard Crandall (who has died since the filing of the bill) filed his answer and utterly denied every material allegation, and also relied for defence on the statute of frauds.
After his death his widow and infant son, as his devisees, were made defendants by bill of revivor, came in and answered the bill. They also denied the allegations in the bill and relied on the statute of frauds. In this state of the case, the appellant had no other resource but to rely upon parol evidence to establish the contract and take the case out of the statute. In disposing of the appellant’s claim for relief, we may well be guided by those judicial precedents applicable to this subject, so clearly defined by our predecessors.
In reference to a parol contract for the sale of lands, this Court laid down the doctrine in 3 Md. Rep., 490, that “where a party claims to take the case out of the statute of frauds, on the ground of part performance of the contract, he must make out, by clear and satisfactory proof, the existence of the contract as laid in the bill; and the act of part-performance must be of the identical contract set up. It is not enough that the act is evidence of some agreement, but it must be unequivocal and satisfactory evidence of the particular agreement charged in the bill.” Again, in 4 Md. Rep., 459, 462, the Court any, “we need not multiply authorities to show that in cases for specific performance, the complainant must establish the very contract set up in the bill; and that all acts of part performance relied upon to take the case without the operation of the statute of •frauds, must be clear and definite, and refer exclusively to the alleged agreement.” See, also, 5 Md. Rep., 35, where the Court said, “no rule is better established than that every agreement, to merit the interposition of a Court of equity in its favor, must be fair, just, reasonable, bona fide, certain in all its parts, mutual, &c., and if any of these ingredients are wanting, Courts of equity will not decree a specific performance.”
*501(Decided Jan. 14th, 1864.)
We have measured the evidence by these standards and find, though there might have been some agreement between the appellant and Richard Crandall about the land in controversy, that there is a manifest defect in the proof as to what that agreement, was.
In this state of uncertainty, we cannot be expected to wander in the field of conjecture to make out a contract for the parties. In the case of Shepherd vs. Bevans, 9 Gill, 43, it is said, “this Court is never over-anxious to grasp at slight circumstances to take a case out of the operation of the statute of frauds, nor to allow themselves any latitude of construction, where there is any equivocation or uncertainty in the case presented. The contract should be clear and definite, the acts done should be equally clear and definite, and solely with a view to the agreement being performed.” 2 Story's Eq., sec. 762.
As there is, in our opinion, an absence of such proof as is required by the authorities above cited, the equity of the appellant is not aided by the allegations and evidence of part performance, especially as these allegations, under the evidence in the cause, may be accounted for upon grounds other than those of the contract alleged. The contract must first, be established, failing in this, these superadded considerations, to induce the interposition of a Court of Equity, cau have no avail.
The decree of the Circuit Court must therefore be affirmed.

Decree affirmed with costs to appellee.